           Case 18-11080-amc                         Doc 40           Filed 09/06/19 Entered 09/06/19 12:48:36                Desc Main
                                                                      Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Tony C. Harris, Jr.                                                                               Case No.   18-11080
                                                                                   Debtor(s)                  Chapter    13


                                                                     Notice of Change of Address

Debtor's Social Security Number:                                         xxx-xx-9091

My (Our) Former Mailing Address and Telephone Number was:

 Name:                                Tony C. Harris, Jr.

                                      9601 Ashton Road
 Street:                              Apt 021

 City, State and Zip:                 Philadelphia, PA 19114

Please be advised that effective September 5, 2019, my new mailing address is:
Name:                   Tony C. Harris, Jr.

 Street:                              1517 Watertown Way

 City, State and Zip:                 Chesapeake, VA 23320




                                                                                         /s/ Tony C. Harris, Jr.
                                                                                         Tony C. Harris, Jr.
                                                                                         Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
